COOK, Judge
(concurring):
On the basis of my dissenting opinion in United States v. Beach, 1 M.J. 118, 119 (C.M.A.1975), I agree with the statement at footnote 1 of the majority opinion that a delay occasioned by the sanity examination of the appellant is properly chargeable to the defense in assessing a speedy trial issue. United States v. McClain, 1 M.J. 60 (C.M.A.1975); see United States v. Leonard, 3 M.J. 214 (C.M.A.1977). Additionally, I agree with the majority that appellant was accorded a speedy trial and the military judge properly exercised jurisdiction over the offense which occurred on the grounds of the Veterans Administration Hospital. Accordingly, I concur with the majority opinion.